Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered August 6, 2004, convicting him of robbery in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see People v Gaimari, 176 NY 84 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Adams, J.P., Santucci, Lunn and Dillon, JJ., concur.